Stephens, J.
Where the roof of a porch is constructed in such a manner that it is open and exposed to view, with no boxing to conceal the rafters, a rotten condition of the roof is known to a servant who is directed by the master to go upon the roof and cut out a rotten portion thereof and make repairs. Although the master may have ordered the servant to go to a particular place upon the roof to remove the rotten portion, and may have assured the servant that that particular place was a safe place for the servant to work, the dangerous condition of the place was actually known to the servant. The servant, therefore, can not recover from the master for an injury sustained by the servant while in the performance of the work as a result of the servant’s stepping into a rotten place in the roof. Hightower v. Southern Ry. Co., 146 Ga. 279 (91 S. E. 52, L. R. A. 1917C, 481); Southern Ry. Co. v. Taylor, 137 Ga. 704 (73 S. E. 1055); Niblett v. LaGrange Mills, 18 Ga. App. 173 (88 S. E. 1009).

Judgment reversed.


Jenkins, P. J., and Bell, J., concur.

G. A. Johns, for plaintiff in error. R. B. Russell Jr., contra.